DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered. Claims 1-20 filed 10/11/2022 are presented for examination.
Response to Arguments
Applicant’s arguments with amended claims 1, 15, 16, 19, 20 filed on 10/11/2022 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 9, L12-16, applicant argued that at least the cited portions of Ye and Chen have not been shown to teach or suggest "selecting, by the layer mapping module, a template comprising one or more protocols that define operations for extracting a set of data values from drawing layers, control layer data value aggregation, and filter out a portion of the set of data values that indicate locations of security devices in a respective layer of the first set of layers," as recited in amended claims 1, 19, and 20.
The examiner respectfully disagrees with Applicant’s argument. In fact, in Fig. 5, paragraphs [0073] Ye discloses “expansion memory 574 may be provided as a security module for device 550, and may be programmed with instructions that permit secure use of device 550. In addition, secure applications may be provided via the SIMM cards” and [0009] “extracting the location information included in multiple entity records for the layer includes: executing a parsing function to identify location information included in multiple respective entity records” and [0042] “each layer includes spacing and location information that defines a virtual boundary of the feature” and [0049] “The identified location information can describe each of the respective space profile features. Each space profile feature can include data values that define a geometry, dimensional coordinates, or other physical attributes of an entity” and Ye teaches a security device (e.g. Fig. 5,  device 550 includes security module and secure applications) and filter out (extracting) location information (location of devices) of multiple entity record with layers. Each layer (e.g. a first layer) includes spacing and location of the feature/item (e.g. a device 550), also describes data values such as a geometry, dimensional coordinates (location in the floor plan), physical attributes (e.g. physical shape of security device).
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Ye et al. (U.S. 2019/0213287 A1) in view of Chen et al. (U.S. 2017/0147717 A1). 
Regarding Claim 1 (Currently amended), Ye discloses a computer-implemented method (Ye, [0006] “a computer-implemented method”) comprising: 
receiving, by a layer mapping module (Ye, [0053] “The mapping module 222, that processes data), a drawing file comprising a first set of layers (Ye, [0005] “A computer application that can be represented in a DXF drawing file”) and [0006] “receiving, a first electronic data file includes data representing real-world entities for a layer of a digital geographic structure” Ye teaches receiving, by a mapping module, a DXF drawing file includes a first set of layers of an electronic data file; 
selecting, by the layer mapping module (Ye, [0053] “The mapping module 222), a template comprising one or more protocols that  control layer data value aggregation (Ye, [0033] “Data for a layer can include multiple entity records, where each entity record corresponds to a respective space profile feature for a real-world entity of the digital geographic structure. The respective space profile feature for each entity can include one or more of : i) a dimension of a room…ii) a description of the room…” and [0036] The location interpreter 110 executes a space profile interpreter framework for obtaining entity spacing and location information from a DXF drawing file” and [0040] “real-world entities represent actual physical and non-physical items/things of the real world…include a layout of a floor of a building, a campus location, buildings at the campus, rooms of the building, a computing device positioned in a room” and [0044] “entity records include space profile features such as data values for depicting lines and boundaries that define spaces, dimensions, or physical features of real-world constructs” Ye teaches selecting a template (referred to as physical and non-physical item/things of various type of data) with layers such as a layout of a floor of a building, a campus location, rooms of the building, a computing device positioned in a room etc. that can represent rea-world entities (protocols) and control layer data value aggregation (lines and boundaries that define spaces, dimensions etc.) and filter out a portion of the set of data values that indicate locations of security devices in a respective layer of the first set of layers (Ye, Fig. 5, [0073] “expansion memory 574 may be provided as a security module for device 550, and may be programmed with instructions that permit secure use of device 550. In addition, secure applications may be provided via the SIMM cards” and [0009] “extracting the location information included in multiple entity records for the layer includes: executing a parsing function to identify location information included in multiple respective entity records” and  [0042] “each layer includes spacing and location information that defines a virtual boundary of the feature” and [0049] “The identified location information can describe each of the respective space profile features. Each space profile feature can include data values that define a geometry, dimensional coordinates, or other physical attributes of an entity” and Ye teaches a security device (e.g. Fig. 5,  device 550 includes security module and secure applications) and filter out (extracting) location information (location of devices) of multiple entity record with layers. Each layer (e.g. a first layer) includes spacing and location of the feature/item (e.g. a device 550), also describes data values such as a geometry, dimensional coordinates (location in the floor plan), physical attributes (e.g. physical shape of security device).
aggregating, using the layer mapping module, a set of data values associated with one or more of the layers in the first set of layers in response to applying at least one of the one or more protocols to the drawing file (Ye, [0005] , the application encodes a standardized method for identifying certain entity records of DXF file and for extracting relevant information from the entity records” and [0036] The location interpreter 110 executes a space profile interpreter framework for obtaining entity spacing and location information from a DXF drawing file” and [0058] “FIG. 3 The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file204, the data representations can include different outlines 302, 304 for each room, or sets of rooms, included at a floor in the building” Ye teaches aggregating (extracting) a set of data values in a first set of layers (sets of rooms, outlines 302, 304 for each room) in response for obtaining entity spacing and location information from a DXF drawing file.
generating, using the layer mapping module, a second set of layers using the set of data values, wherein each layer in the second set of layers comprises at least one data value of the set of data values (Ye, [0005] , the application encodes a standardized method for identifying certain entity records of DXF file and for extracting relevant information from the entity records” and [0036] The location interpreter 110 executes a space profile interpreter framework for obtaining entity spacing and location information from a DXF drawing file” and [0058] “FIG. 3 The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file 204, can include plumbing fixtures, desks and chairs, or computers and other electronic devices” Ye teaches generating (executing) a second set of layer using data values (plumbing fixtures, desks and chairs, or computers and other electronic devices). 
generating, using layer mapping module, a layer mapping output that specifies the second set of layers used to graphically render one or more space elements represented in the second set of layers (Ye, [0040] “real-world entities represent actual physical and non-physical items/things of the real world that can be graphically rendered and displayed as a computer-generated object. Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” and Fig. 2, [0053] “The mapping module 222 can be a data processor that uses programed instructions to scan or analyze an existing asset database for information about assets (e.g., real-entities) of a location hierarchy 220. The module 222 can also analyze extracted information about real-world entities identified in the entity information 218” and [0058] “data representations of other real-world entities associated with a layer of the file 204 can include plumbing fixtures, desks and chairs, or computers and other electronic devices” Ye teaches using a layer mapping module (222) output the extracted assets of real-world entities (computers, plumbing fixtures) of a second layer used to graphically render space elements (a computer is positioned in a room as a physical space element, plumbing lines of the building as a physical space element) and 
providing the layer mapping output as an input to an application module of a space management program (Ye, Fig. 1, [0024] “The application extracts spacing information about items of the floorplan and associates the extracted spacing information with a new or existing floorplan managed by an enterprise asset management (EAM) system” and Fig. 2, [0063] A mapping module of the system 100 associates a data item of the extracted location information with entity information of the location hierarchy 220 that is managed by the EAM system 220 (408)” Ye teaches an layer mapping module extracts location information with entity information from entity information 128 to output as input to an application extracts spacing information about items the floorplan of an enterprise asset management (EAM) system (refer to as a space management program).
However, Ye does not explicitly teaches a template comprises one or more protocols that define operations for extracting a set o data values from drawing layers;
Chen teaches a template comprises one or more protocols that define operations for extracting a set o data values from drawing layers (Chen, [0066] “The method can include fusing extracted data 576 from the CAD drawings 572… fusing the extracted data 576 in a CoBie template” and Fig. 1, [0028] “The number of layers 108 can be separated based on the rules and/or filters in the layer library 104. Each layer 108 of the CAD drawings 102 can be extracted to obtain additional information relating to each layer 108, example, the door layer 108-1 can be extracted at 110-1..and [0030] “The method 100 shows the floor plan category being merged… can begin by merging the extracted doors from 110-1 with the extracted walls 110-2 via attaching doors 112” Chen teaches a template (a CoBie template as a layer library 104) includes one or more categories (protocols) of the floor plan that define operations (merging) for extracting a set of data values (door layer, room layer, etc.) from drawing layers (CAD drawing 102) (Fig. 1).
Ye and Chen are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Ye to combine with a template of drawing layers (as taught by Chen) in order to define operations for extracting data values from drawing layers because Chen can provide a template (a CoBie template as a layer library 104) includes one or more categories (protocols) of the floor plan that define operations (merging) for extracting data values (door layer, room layer, etc.) from drawing layers (CAD drawing 102) (Fig. 1) (Chen, Fig. 1, [0028] [0030]). Doing so, it may provide automatically converting the data from the CAD drawings can reduce human error when inputting the data from the CAD drawings (572) to the template (CoBie table) (Chen, [0066]).
Regarding Claim 2, Ye as modified discloses the computer-implemented method of claim 1, comprising: extracting the set of data values of [[the]] one or more layers in the first set of layers in response to applying at least one of the protocols to the drawing file (Ye, [0005] , the application encodes a standardized method for identifying certain entity records of DXF file and for extracting relevant information from the entity records” and [0036] The location interpreter 110 executes a space profile interpreter framework for obtaining entity spacing and location information from a DXF drawing file” and [0058] “FIG. 3 The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file204, the data representations can include different outlines 302, 304 for each room, or sets of rooms, included at a floor in the building” Ye teaches extracting a set of data values in a first set of layers (sets of rooms, outlines 302, 304 for each room) in response for obtaining entity spacing and location information from a DXF drawing file.
Regarding Claim 3, Ye as modified discloses the computer-implemented method of claim 1, wherein: 
each layer in the second set of layers is associated with a set of inclusion criteria defined by the template (Ye [0011] “the respective space profile feature includes at least one of iii) an asset assigned to the room” and [0040] “In addition to the layers, the file 204 can include various types of data that can represent real-world entities. Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye teaches each layer in the second set of layers associated with a set of inclusion criteria e.g. a computing device positioned in a room, plumbing lines is located in the building) and 
aggregating the set of data values comprises applying the at least one of the protocols to the set of data values to determine a subset of data values of the set of data values that meet inclusion criteria in the set of inclusion criteria for at least one of the layers in the second set of layers (Ye, [0058] “FIG. 3, data representations of other real-world entities associated with a layer of the file 204 can include electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices” and [0040] “Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye teaches determine a subset of data values of second layers (plumbing fixtures, computers) meet the set of inclusion criteria (position in room, locate in building). 
Regarding Claim 4, Ye as modified discloses the computer-implemented method of claim 3, wherein generating the second set of layers comprises assigning each data value in the subset of data values to a layer in the second set of layers (Ye, [0029] “the electronic data files 108 are DXF files generated by the CAD program” and [0058] “FIG. 3, data representations of other real-world entities associated with a layer of the file 204 can include electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices” Ye teaches a DXF files (204) generated by the CAD program includes subset data value to the second set of layer such as electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices).
Regarding Claim 5, Ye as modified discloses the computer-implemented method of claim 3, wherein generating the second set of layers comprises: 
determining for data values in the subset of data values the one or more space elements as a set of space elements for inclusion in the second set of layers (Ye, [0049] “Each space profile feature can include data values that define a geometry, dimensional coordinates, or other physical attributes of an entity as well as non-physical attributes (e.g., descriptions and labels)” Ye teaches determining for data values as a set of space elements such as geometry, dimensional coordinates, physical attributes, descriptions, labels in the second set of layers; 
obtaining additional data values associated with the one or more space elements in the set of space elements (Ye,  [0050] “The particular graphical object can at least partially define a space profile feature (e.g., a line segment of a room outline) Ye teaches additional data values e.g., a line segment of a room outline in a space element (room is a physical space element); and 
aggregating the subset of data values and the additional data values in accordance with the one or more protocols of the template to generate the second set of layers (Ye, [0049] “Each space profile feature can include data values that define other physical attributes of an entity, as well as non-physical attributes (e.g., descriptions and labels)” and [0058] “data representations of other real-world entities associated with a layer of the file 204 can include an example electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices” Ye teaches aggregating (collect) the subset of data values (plumbing fixtures, desks and chairs, or computers) accordance with physical attributes template and additional data values (description and labels) accordance with non-physical attributes template to generate the second set of layers of the DXF file (204).  
Regarding Claim 6, Ye as modified discloses the method of claim 1, wherein aggregating the set of data values comprises aggregating data values corresponding to one or more particular space elements together in a layer of the second set of layers in accordance with the template (Ye, [0058] “data representations of other real-world entities associated with a layer of the file 204 can include an example electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices” and [0040] “real-world entities represent actual physical and non-physical items/things of the real world. Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye aggregating data values (computers, plumbing fixtures) in the second set of layers in accordance with the physical items template corresponding to the type of space elements (computer is positioned in a room as a physical element, plumbing fixture is located in a building).  
Regarding Claim 7, Ye as modified discloses the method of claim 1, wherein aggregating the set of data values comprises aggregating data values corresponding to one or more types of space elements together in a layer of the second set of layers in accordance with the template (Ye, [0058] “data representations of other real-world entities associated with a layer of the file 204 can include an example electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices” and [0040] “real-world entities represent actual physical and non-physical items/things of the real world. Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye aggregating data values (computers, plumbing fixtures) in the second set of layers in accordance with the physical items template corresponding to the type of space elements (computer is positioned in a room as a physical element, plumbing fixture is located in a building).  
Regarding Claim 8, Ye as modified discloses the computer-implemented method of claim 1, wherein aggregating the set of data values comprises aggregating data values corresponding to space elements located in a particular location (Ye, [0058] “data representations of other real-world entities associated with a layer of the file 204 can include an example electrical lines, plumbing fixtures, desks and chairs, or computers and other electronic devices” and [0040] “Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye aggregating data values (computers, plumbing fixtures) corresponding to space elements (computer is positioned in a room as a physical element, plumbing fixture is located in a building), or in a defined area.  
Regarding Claim 9, Ye as modified discloses the method of claim 1, wherein aggregating the set of data values comprises aggregating data values corresponding to space elements associated with a particular user or group of users (Ye, [0023] “space profile information for a room of a floorplan can describe the size of the room (e.g., square footage), the use of the room, or persons that are assigned to the room” Ye teaches aggregating data values (a room) corresponding to space elements (the size of the room) associated with a particular user/group (persons that are assigned to the room).  
Regarding Claim 10, Ye as modified discloses the computer-implemented method of claim 1, comprising receiving instructions from a remote computing device (Ye, [0040] “the location interpreter 110 receives the DXF file 204 (e.g., a drawing file) from client system 102” receiving instruction of drawing file DFX 204 from a remote computing device (client system 102),   
wherein selecting the template that defines the one or more protocols comprises selecting the template from a plurality of templates based on the instructions (Ye, [0033] “Data for a layer can include multiple entity records, where each entity record corresponds to a respective space profile feature for a real-world entity of the digital geographic structure” and [0040] “In addition to the layers, the file 204 can include various types of data that can represent real-world entities, real-world entities represent actual physical and non-physical items/things of the real world that can be graphically rendered and displayed” Ye teaches selecting a physical or non-physical items/things as plurality of templates of various type of data that can represent rea-world entities (protocols) from instruction of the drawing file DFX 204
Regarding Claim 11 (Currently amended), Ye as modified discloses the computer-implemented method of claim 1, wherein selecting the template that defines the one or more protocols comprises: 
identifying one or more attributes of [[the]] a design model (Ye, [0029] “the application 106 is an example computer-aided design (CAD)” program and [0049] “Each space profile feature can include data values that define other physical attributes of an entity, as well as non-physical attributes (e.g., descriptions and labels)” [0058] “data representations of other real-world entities can include electrical lines, plumbing fixtures, desks and chairs, or computers” Ye teaches identifying attributes plumbing fixtures, desks, chairs, descriptions, labels of the design model CAD; and
based on the one or more attributes, selecting the template from a plurality of templates (Ye, [0049] “Each space profile feature can include data values that define other physical attributes of an entity, as well as non-physical attributes (e.g., descriptions and labels)” and [0058] “data representations of other real-world entities associated with a layer of the file 204 can include plumbing fixtures, desks and chairs” Ye teaches based on one or more attributes, selecting the template physical attributes template or the non-physical attributes template of entities associated with a layer.
Regarding Claim 12 (Currently amended), Ye as modified discloses the computer-implemented method of claim I, wherein selecting the template that defines the one or more protocols comprises: 
determining a security level of an end-user that is to have access to a visual rendering generated using the layer mapping output (Ye, [0073] “expansion memory 574 may be provided as a security module for device 550, and may be programmed with instructions that permit secure use of device 550, secure application may be provided via the SIMM cards, along with additional information, such as placing identifying information on the SIMM card in a non-hackable manner” Ye teaches determining a security level of user access via a security module for device, secure application may be provided via the SIMM cards, along with additional information (as a layer mapping output); and 
based on the security level of the end-user, selecting the template from a plurality of templates (Fig. 1, [0053] “The mapping module 222 can be a data processor (e.g., a software module that processes data) that uses programed instructions to scan or analyze an existing asset database for information about assets (e.g., real-entities) of a location hierarchy 220” and [0040] “the file 204 can include various types of data that can represent real-world entities. As used herein, real-world entities represent actual physical and non-physical items/things of the real world that can be graphically rendered and displayed (e.g., at a computer system display monitor) as a computer-generated object” based on the security level of the end-user of the mapping module 222, user can access database for information of entities (protocols) and drawing file DXF 204 to select the template from the physical items template or non-physical items template.
Regarding Claim 13, Ye as modified discloses the computer-implemented method of claim 1, wherein a first number of layers in the first set of layers is greater than a second number of layers in the second set of layers (Ye, [0058] “FIG. 3 The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file204, the data representations can include different outlines 302, 304 for each room, or sets of rooms, included at a floor in the building…The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file 204, can include plumbing fixtures, desks and chairs, or computers and other electronic devices” Ye teaches the first set of layers (room, set of room) is greater than the second set of layer (plumbing fixtures, desk and chair).  
Regarding Claim 14, Ye as modified discloses the computer-implemented method of claim 1, wherein a data size corresponding to the first set of layers is greater than a data size corresponding to the second set of layers (Ye, [0011] “the layer of the digital geographic structure corresponds to a virtual floorplan representing a physical space of a real-world geographic structure includes at least of: i) a dimension of a room included in the virtual floorplan that represents the physical space, or iii) an asset assigned to the room” and [0058] “FIG. 3 The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file204, the data representations can include different outlines 302, 304 for each room, or sets of rooms, included at a floor in the building…In some implementation, data representations of other real-world entities associated with a layer of the file 204, can include plumbing fixtures, desks and chairs, or computers and other electronic devices” and [0040] “Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye teaches the data size of first set of layers (e.g. a floorplan layer includes dimension of a room) and a the data size of second set of layers (e.g. real-world entities layer includes a computing device position in a room, plumbing fixtures in a building. In other word, Ye teaches the data size of first set of layers is greater than a data size of second set of layers.
Regarding Claim 15 (Currently amended), Ye as modified discloses the computer-implemented method of claim 1, wherein: 
a single layer in the second set of layers includes data values corresponding to a plurality of space elements (Ye, [0058] “FIG. 3. The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file 204, can include plumbing fixtures, desks and chairs, or computers and other electronic devices” and [0040] “real-world entities represent actual physical and non-physical items/things of the real world. Examples of a real-world entity include a computing device positioned in a room, plumbing lines of the building” Ye teaches a single layer with physical data values (computing device, plumbing features) corresponding to plurality of space elements (physical space elements as room, building); and 
a plurality of layers in the first set of layers comprise data values corresponding to the a plurality of space elements such that no single layer in the first set of layers comprises data values corresponding to the a plurality of space elements (Ye, [0058] “FIG. 3 The diagram 300 can include data representations of real-world entities for at least a floorplan layer of the DXF file204, the data representations can include different outlines 302, 304 for each room, or sets of rooms, included at a floor in the building” Ye teaches no single layer (room, set of rooms) corresponding to the plurality of space elements.
Regarding Claim 17, Ye as modified discloses the computer-implemented method of claim 1, wherein receiving the drawing file comprises receiving a computer-aided design document (Ye, [004] “DXF files are generated by an example computer-aided design (CAD) program (e.g., commercial CAD programs” The drawing file includes receiving a CAD.
Regarding Claim 18, Ye as modified discloses the computer-implemented method of claim 1, wherein receiving the drawing file comprises: generating a request for the drawing file in response to detecting an event corresponding to the drawing file and  transmitting the request for the drawing file to an external computing system Ye, Fig. 1, [0036] The location interpreter 110 executes a space profile interpreter framework for obtaining entity spacing and location information from a DXF drawing file, the location interpreter 110 uses the importer 120 to receive or obtain the data 108 from the client system 102” and [0038] “FIG.2, the location interpreter 110 receiving a DXF drawing file 204 from the client system 102” Ye teaches a location interpreter executes a request for obtaining entity spacing and location information from a DXF drawing file, send the request to the client system (102, Fig. 1) and receive a DXF drawing file 204 from the client system 102).  
Regarding Claim 19 (Currently amended), Ye as modified discloses a system (Ye, [0006] “a computing system”) comprising: 
a processor (Ye, [0034] “Processors of the computer systems”); and 
a computer-readable storage medium (Ye, [0067], a computer- or machine-readable medium on processor 502“) coupled with the processor, wherein the computer-readable storage medium comprises a program for execution by the processor, the program comprising instructions which, when executed by the processor (Ye, [0071] “The processor 552 can process instructions for execution within the computing device 550, including instructions stored in the memory 564”), cause the processor to perform operations comprising: 
receiving, by a layer mapping module, a drawing file comprising a first set of layers; 
selecting, by the layer mapping module, a template comprising one or more protocols that define operations for extracting a set of data values from drawing layers [[and]] control layer data value aggregation, and filter out a portion of the set of data values that indicate locations of security devices in a respective layer of the first set of layers; 
aggregating, using the layer mapping module, [[a]] the set of data values associated with one or more of the layers in the first set of layers in response to applying at least one of the one or more protocols to the drawing file; 
generating, using the layer mapping module, a second set of layers using the set of data values, wherein each layer in the second set of layers comprises at least one data value of the set of data values; 52Attorney Docket No.: 45263-0018001 
generating, using layer mapping module, a layer mapping output that specifies  the second set of layers used to graphically render one or more space elements represented in the second set of layers; and 
providing the layer mapping output as an input to an application module of a space management program. 
Claim 19 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 20 (Currently amended), Ye as modified discloses a non-transitory computer-readable storage medium comprising a program for execution by a processor of a device, the program including instructions which, when executed by the processor (Ye, [0071] “The processor 552 can process instructions for execution within the computing device 550, including instructions stored in the memory 564”), cause the device to perform operations comprising: 
receiving, by a layer mapping module, a drawing file comprising a first set of layers; 
selecting, by the layer mapping module, a template comprising one or more protocols that define operations for extracting a set of data values from drawing layers [[and]] control layer data value aggregation, and filter out a portion of the set of data values that indicate locations of security devices in a respective layer of the first set of layers; 
aggregating, using the layer mapping module, a set of data values associated with one or more of the layers in the first set of layers in response to applying at least one of the one or more protocols to the drawing file; 
generating, using the layer mapping module, a second set of layers using the set of data values, wherein each layer in the second set of layers comprises at least one data value of the set of data values; 
generating, using layer mapping module, a layer mapping output that specifies the second set of layers used to graphically render one or more space elements represented in the second set of layers; and 
providing the layer mapping output as an input to an application module of a space management program.
Claim 20 is substantially similar to claim 1 is rejected based on similar analyses.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Ye et al. (U.S. 2019/0213287 A1) in view of Chen et al. (U.S. 2017/0147717 A1) and further in view of Reichl et al. (U.S. 2022/0206445 A1).
Regarding Claim 16 (Currently amended), Ye as modified discloses the computer-implemented method of claim 1, wherein first set of layers [[that]] correspond to at least one of: 
a floor plan of a property (Ye, [0004] “the data representations can be two dimensional floorplans for a building, where the floorplans include different outlines for each room of a floor” Ye teaches a floor plan of a property e.g. different outlines for each room of a floor), 
an interior wall of the property, 51Attorney Docket No.: 45263-0018001 
an exterior wall of the property, 
a room of the property, 
an interior area of the property, 
the locations of security devices of the property, the security devices comprising security cameras,
capabilities of Wi-Fi hotspots in the property, or types of furniture in the property.  
Ye teaches a security device (security device 550[ 0073]).
However, Ye as modified does not explicitly teach the locations of security devices of the property, the security devices comprising security cameras,
Reichl teaches the security devices comprising security cameras,
 (Reichl, FIG. 4, [0126] “Security subsystem 438 can include occupancy sensors, video surveillance cameras, digital video recorders, video processing servers, intrusion detection devices, access control devices and servers, or other security -related devices” Reichl teaches security device include security cameras (surveillance cameras) for buildings.
Ye, Chen and Reichl are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Ye to combine with security cameras (as taught by Reichl) in order to apply the security cameras to building because Reichl can provide security device include security cameras (surveillance cameras) for buildings (Reichl, Fig. 1, [0028] [0030]). Doing so, it may provide capabilities for remotely and securely commissioning of a building management system (Reichl, [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611